UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7379



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RUDOLPH LANE, a/k/a Bay Boy,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-92-88-N)


Submitted:   March 26, 1998                 Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rudolph Lane, Appellant Pro Se. Charles Dee Griffith, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

motion in which he requested that the district court order his

former attorney or the clerk of the court to provide him with free

copies of motions and responses filed in his criminal case in July

1992, and denying his motion for reconsideration. We have reviewed
the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Lane, No. CR-92-88-N (E.D. Va. July 24,
1997 and Aug. 20, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2